Title: To George Washington from Robert Dinwiddie, 14 November 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Novr 14th 1757

Yr Letter of the 5th I duly recd & I am much surpriz’d at what You write that the Indn Affairs have been impeeded by a Train of Mismanagemt when I consider Mr Atkin’s Report that he had established every Thing in regard to those People in a most regular Manner I have wrote the Necessary to Ct. Gist on that Head, & order’d up a Quantity of Goods from Petersburg for that Service which I hope will be at Winchester before this reaches You—I have it much at Heart to encourage the Cherokees & did not doubt but Mr Atkin had agreeable to his Declaratn fix’d every Thing in proper Order, if any Deficiency I hope the Goods sent up will supply; & Ct. Gist writes that he sent away the last 20, & nine that came before, tolerably pleas’d, by the Advance of some Goods; & You write that with the advice of Yr Officers You stretch’d a Point in supplyg them with some Necessaries, which I suppose was more than what Ct. Gist had given them.
I am glad the last Party had the Success of scalping two & wounding a third of the Enemy, they are to be applauded & rewarded for their Service—Gist complains he has no Goods which surprizes me, when Mr Atkin says he left upwards of 800£ in Goods, with him; I believe they were design’d for the Catawbas, but on Occasion they shd be made use of for those Indians that may come to our Assistance, & those for the Catawbas may hereafter be compleated, as the Country has sent Home for a large Quantity.
The Interpreter Smith left this a Month ago contrary to my Opinion Mr Atkin sent him by Augusta but I hope he is with You long before this reaches You[.] Gist’s Employmt is to take Care of the Inds. & to deliver them Presents with Discretion, &

he has Goods for that Purpose, if not restrain’d by Mr Atkin’s Instructions, but I suppose he now writes him fully how to act.
Mr Boyd carried up Money to pay Ct. Gist & the others employ’d by Mr Atkin till the 14th of last Month: the Neglect or Delay of the Interpreter has occasion’d some Difficulties entirely owing to Mr Atkin sending him by Augusta, but I hope he is now with You.
I have formerly wrote You to know the Demands of the poor People on Acct of the Inds. which I dare say is but a Trifle if any Thing, Mr Boyd carried up Money for several of them; Gordon’s Acct was paid, Brinker was also pd—& a Person from the So. Branch carried up Money to pay several Accts there; & if any is now due it is the People’s own Fault in not giving them to Mr Boyd. There has been a considerable Sum pd this Court on that Acct—besides 220 to Mr Atkin for the Inds. Expences durg his Time, & indeed I was in hopes there was no more due. I am with Respect Sir Your mo. humble Servant

Robt Dinwiddie

